8 F.3d 809
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Henry MARTINEAU, Plaintiff, Appellant,v.Larry DUBOIS and Judith W.F. Cyr, Defendants, Appellees.
No. 93-1455.
United States Court of Appeals,First Circuit.
October 22, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
Henry Martineau on brief pro se.
Nancy Ankers White, Special Assistant Attorney General, and Stephen G. Dietrick, Deputy General Counsel, Department of Correction, on brief for appellees.
D.Mass.
AFFIRMED.
Before Cyr, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
Plaintiff brought a pro se civil action under 42 U.S.C. § 1983, alleging that during a three week period of incarceration at Pondville Correction Center he was denied access to an adequate law library.  The district court dismissed the complaint under Fed.  R. Civ. P. 12(b)(6) on the ground that plaintiff's relocation to another site mooted the request for equitable relief;  and as for damages, the complaint did not claim a total deprivation of access to legal research materials nor allege facts to show any actual harm or loss, as required by  Sowell v. Vose, 941 F.2d 32 (1st Cir. 1991).  Reviewing the dismissal de novo, we agree with the district court's analysis and affirm substantially for the reasons set forth in Judge Keeton's thorough memorandum and order of April 7, 1993.


2
Affirmed.